         Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 1 of 13 PageID #:1



                                 IN THE
                                 IN THE UNITED STATES
                                               STATES DISTRICT
                                                      DISTRICT COURT
                                FOR THE
                                FOR THE NORTHERN
                                        NORTHERN DISTRICT
                                                 DISTRICT OF
                                                          OF ILLINOIS
                                                              ILLINOIS
                                             EASTERN
                                             EASTERN DIVISION


Celette, Inc.,
Celette,  Inc., aa South
                   South Carolina
                         Carolina
Corporation,


            Plaintiff,

vs.
vs.                                                        Case No.:
                                                           Case No.:

        Dias Da
Bastien Dias Da Costa,
                Costa,

            Defendant.

                                           VERIFIED
                                           VERIFIED COMPLAINT
                                                    COMPLAINT

            Plaintiff, Celette,
            Plaintiff, Celette, Inc.,
                                 Inc., aa South
                                          South Carolina
                                                Carolinacorporation,
                                                         corporation, by
                                                                      by and
                                                                         and through     attorneys, Smith
                                                                             through its attorneys, Smith

Amundsen LLC,
         LLC, states
               states as
                      as follows
                         follows for its
                                     its Verified
                                         Verified Complaint
                                                  Complaint against Defendant,
                                                                    Defendant, Bastien
                                                                               Bastien Dias
                                                                                        Dias Da
                                                                                             Da

Costa:
Costa:

                                   PARTIES, JURISDICTIONAND
                                   PARTIES, JURISDICTION AND VENUE

            1.
            1.      Celette, Inc. ("Celette")
                    Celette, Inc. ("Celette") is a manufacturer
                                              is a manufacturer and
                                                                 and distributor
                                                                      distributor of
                                                                                   ofOEM
                                                                                      OEM approved
                                                                                           approved

           collision repair
automobile collision  repair equipment. Celette's corporate
                             equipment. Celette's corporate headquarters
                                                             headquartersand
                                                                          andprincipal
                                                                              principal place
                                                                                         place of
                                                                                               of

business are
business are located
              located inin Lombard,
                            Lombard, Illinois.
                                       Illinois.      Plaintiff is an
                                                      Plaintiff is  an affiliate
                                                                        affiliateofofCELETTE
                                                                                      CELETTE France
                                                                                              France SAS
                                                                                                      SAS

("CELETTE France").
("CELETTE   France").CELETTE
                      CELETTEFrance is based
                                France        in in
                                       is based   Lyon, France.
                                                    Lyon, France.Plaintiff
                                                                  Plaintiffsells
                                                                            sells and
                                                                                  and distributes

product of
product ofCELETTE
           CELETTE France
                     Franceininthe
                                theUnited
                                    UnitedStates
                                           States and
                                                  and Canada.
                                                      Canada.

            2.      Defendant, Bastien
                    Defendant,         Dias Da
                               Bastien Dias Da Costa,
                                               Costa, is an individual
                                                      is an  individual who
                                                                        who resides
                                                                             resides in
                                                                                      in Elmhurst,
                                                                                          Elmhurst,

Illinois.

            3.      Defendant is
                    Defendant is not   United States citizen.
                                 not a United        citizen. He
                                                              He isis aa foreign
                                                                          foreign national
                                                                                   national from
                                                                                             from France.
                                                                                                   France.

On information
On information and belief, he
               and belief,    is not
                           he is not lawfully
                                      lawfully admitted
                                               admitted for           residence in
                                                        for permanent residence  in the
                                                                                    the United
                                                                                        United




                                                      1
                                                      1
       Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 2 of 13 PageID #:1



         Previously, Defendant
States. Previously,  Defendant was
                               was lawfully
                                   lawfully present in the
                                            present in     United States by
                                                       the United        by virtue
                                                                            virtue of aa visa. On
                                                                                         visa. On

            and belief,
information and belief, his
                        his visa
                            visa has expired.
                                     expired.

        4.      This Court
                This       has jurisdiction
                     Court has jurisdiction over
                                            over this matter
                                                      matter pursuant
                                                              pursuanttoto2828U.S.C.A.
                                                                               U.S.C.A. §1332(a)(2).
                                                                                        §1332(a)(2).

The matter in
The         in controversy
               controversy exceeds
                           exceeds the sum
                                        sum or
                                             or value
                                                 value of
                                                        of $75,000.00,
                                                            $75,000.00, exclusive
                                                                        exclusive of
                                                                                  of interest and
                                                                                     interest and

        Plaintiff is
costs. Plaintiff   is aa citizen
                         citizen of
                                 of South
                                    South Carolina
                                          Carolina (state
                                                   (state of
                                                           of incorporation)
                                                               incorporation) and
                                                                               andIllinois
                                                                                   Illinois (principal
                                                                                             (principal place

   business). Defendant
of business). Defendant is
                         is aa citizen
                               citizen or subject of France,
                                                     France, aa foreign
                                                                foreign state.
                                                                        state.

        5.      Venue is
                Venue is proper in this
                         proper in this Court
                                        Court because
                                              because all
                                                      all or
                                                          or aa substantial
                                                                substantial part of the facts
                                                                                        facts from
                                                                                              from

which the Plaintiff's
which     Plaintiff's claims
                      claims arise
                             arise occurred in
                                            in this district.
                                                    district.

                                   FACTS COMMON
                                   FACTS        TO ALL
                                         COMMON TO ALL COUNTS

        6.      Defendant Da
                Defendant Da Costa
                             Costa held
                                   held the position
                                            position of
                                                     of Operations
                                                        Operations Manager
                                                                   Manager for
                                                                            for Plaintiff
                                                                                 Plaintiff from
                                                                                           from

2011 until
2011 until Celette
           Celette terminated him for
                   terminated him for cause in
                                            in August
                                               August 2018. From 2006
                                                      2018. From 2006 to
                                                                      to 2011,
                                                                          2011, Defendant
                                                                                Defendant

         position of
held the position of Director
                     Director of
                              of Operations Development
                                            Development for
                                                        for Plaintiff.
                                                            Plaintiff.

        7.      At least
                At least since
                         since his
                               his promotion
                                   promotion to
                                             to Operations
                                                Operations Manager
                                                           Manager in
                                                                    in 2011,
                                                                       2011, Da
                                                                             Da Costa
                                                                                Costa was
                                                                                      was

Plaintiff's highest
Plaintiff's highest ranking
                    ranking employee. He was the liaison
                            employee. He          liaison with
                                                          with the home
                                                                   home office
                                                                        office in
                                                                                in France.
                                                                                   France.

        8.      At all
                At all relevant times,
                                times, Da
                                       Da Costa
                                          Costa exercised
                                                exercised control
                                                          control over
                                                                  over all
                                                                       all functions
                                                                           functions of
                                                                                     of Plaintiff's
                                                                                         Plaintiff's

             Da Costa
operations. Da   Costa controlled
                        controlled Plaintiff's
                                    Plaintiff's accounting,
                                                accounting, financial
                                                            financial reporting, budgeting,
                                                                                 budgeting, inventory

management, procurement,
management, procurement, and
                         and sales
                             sales and marketing, among
                                   and marketing, among other functions. Da
                                                        other functions.  Da Costa
                                                                              Costa

managed all
        all of Plaintiff's
               Plaintiff's employees.
                           employees.

        9.      Da Costa
                Da Costa incurred
                          incurred what
                                   what he
                                        he claimed
                                           claimed were business expenses using
                                                                          using his
                                                                                his personal

                      caused Celette
credit card, and then caused Celette to
                                      to reimburse
                                          reimburse him
                                                     him with
                                                         with company
                                                              company checks.
                                                                      checks.

        10.
        10.     In 2018,
                In 2018, Plaintiff
                         Plaintiffdiscovered
                                   discoveredthat
                                              that Da
                                                   Da Costa
                                                      Costahad
                                                            hadsubmitted
                                                                submitted expense
                                                                          expense reports
                                                                                  reports that

included aa substantial
included    substantial number
                        number of
                               of charges
                                  charges for
                                           for personal
                                               personal items
                                                         items that should not
                                                               that should not have
                                                                               have been
                                                                                    been



                                                     2
      Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 3 of 13 PageID #:1



submitted as
submitted as business
             business expenses.
                      expenses. On
                                 On further
                                     furtherinvestigation,
                                             investigation, Plaintiff
                                                             Plaintiff determined that
                                                                                  that Da
                                                                                       Da Costa
                                                                                          Costa

          false expenses
submitted false expenses beginning
                         beginning in
                                   in 2013
                                      2013 and              do so
                                           and continued to do so until
                                                                  until he
                                                                        he was
                                                                           was caught in
                                                                                      in 2018.
                                                                                         2018.

The total
The              of Defendant's
    total amount of Defendant's inappropriate
                                inappropriate charges
                                              charges isis no less than $407,451.21.
                                                           no less      $407,451.21. These
                                                                                     These

included charges
included charges for
                 for massages,
                     massages, picture
                               picture frames for his
                                                  his home,     grooming, childrens'
                                                      home, pet grooming, childrens' expenses,

    non-business related
and non-business         meals and
                 related meals and entertainment, among other charges.
                                   entertainment, among       charges.

       11.
       11.     Plaintiff also
               Plaintiff  also determined
                                determinedthat
                                           that Da
                                                Da Costa
                                                   Costa had caused Celette
                                                         had caused Celette to pay him
                                                                            to pay  him

undeserved bonuses
undeserved  bonusesthree
                    three times
                           times aa year
                                    year in 2015, 2016,
                                         in 2015, 2016, and
                                                         and 2017. The total
                                                             2017. The total amount
                                                                             amount of
                                                                                    of

           bonuses that
unapproved bonuses  thatDa
                         Da Costa
                            Costa caused
                                  caused Celette
                                         Celette to
                                                  to pay
                                                     pay him is no less than $265,376.79.
                                                         him is              $265,376.79.

       12.
       12.     In addition,
               In addition, Da
                            Da Costa
                               Costa also,
                                      also, without   informing Celette,
                                             without informing  Celette, formed
                                                                          formed an
                                                                                  an Illinois
                                                                                       Illinois

corporation in
corporation    May 2016
            in May      called "Mergault,
                   2016 called "Mergault, Inc."  Da Costa
                                           Inc." Da       used Mergault,
                                                    Costa used Mergault, Inc.
                                                                         Inc. to conduct
                                                                              to conduct

               the assumed
business under the assumed name
                            nameof
                                 of"Everlasting
                                    "Everlasting Tools."
                                                 Tools."

       13.
       13.     Da Costa
               Da Costa operated Everlasting
                                 Everlasting Tools
                                             Tools during
                                                   during Celette
                                                          Celette business
                                                                  business hours and using
                                                                           hours and using

Celette resources,
Celette  resources, including
                     including Plaintiff's
                               Plaintiff's warehouse space, employees,
                                           warehouse space,  employees, employee
                                                                        employee time,
                                                                                  time,

           and office
computers, and office equipment and
                                and supplies.
                                    supplies.

       14.
       14.     Everlasting Tools
               Everlasting Toolssold
                                 solditems
                                      itemsthat
                                            that Celette        was selling
                                                 Celette either was selling or could
                                                                               could have sold
                                                                                          sold had

Da Costa
Da Costa presented
          presented the
                    the opportunity to Celette.
                                       Celette.

       15.
       15.     Da Costa
               Da       concealed Everlasting
                  Costa concealed Everlasting Tools
                                              Toolsfrom
                                                    from Celette. He kept
                                                         Celette. He  kept Everlasting
                                                                            Everlasting Tools'
                                                                                        Tools'

books and
books and records          from Celette's
          records separate from Celette's book
                                          book and records.
                                                   records.

       16.
       16.     In establishing
               In                  operating Everlasting
                  establishing and operating Everlasting Tools,
                                                         Tools, Da
                                                                Da Costa
                                                                   Costa appears
                                                                         appears to
                                                                                 to have worked

extensively with
extensively      Bryan Robaina
            with Bryan Robaina and
                               and Roberto Robaina, including
                                   Roberto Robaina, including companies
                                                              companies with
                                                                        with which
                                                                             which they
                                                                                    they are

affiliated such
affiliated such as
                as Robaina
                    Robaina Direct,   LLC ("Robaina
                             Direct, LLC  ("Robaina Direct"),
                                                    Direct"), Robaina
                                                              Robaina Industries
                                                                       Industries and/or Eucrocar
                                                                                         Eucrocar




                                                  3
                                                  3
      Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 4 of 13 PageID #:1



Bench Systems.
Bench          Bryan Robaina
      Systems. Bryan Robaina is
                              is President
                                 Presidentof
                                           ofRobaina
                                              Robaina Group,  LLC ("Robaina
                                                       Group,LLC  ("Robaina Group")
                                                                            Group") and
                                                                                    and sole

manager of
manager of Robaina
           Robaina Direct.
                   Direct.

       17.
       17.     Bryan Robaina
               Bryan Robainaand
                             and his
                                 his father,  Roberto Robaina,
                                      father, Roberto Robaina, are long time
                                                               are long      distributors for
                                                                        time distributors

Celette through aa company
                   company called
                           called Robaina
                                  Robaina Industries,
                                          Industries, Inc. d/b/a "Eurocar-Bench
                                                      Inc. d/b/a  "Eurocar-Bench Systems."
                                                                                 Systems."

       18.
       18.     On information
               On information and belief, Da
                              and belief, Da Costa
                                             Costa caused Celette to purchase
                                                   caused Celette     purchase items
                                                                                items which
                                                                                      which

were then placed
were       placed in
                   in Everlasting
                       Everlasting Tools'
                                   Tools' inventory,
                                           inventory,and
                                                      andthen
                                                          then sold
                                                               sold with
                                                                    with the proceeds going
                                                                         the proceeds going to

Everlasting Tools
Everlasting Toolsinstead
                  instead of
                          of to
                              to Celette.
                                 Celette.

       19.
       19.     Da Costa
               Da Costa concealed
                        concealed the Everlasting
                                      Everlasting Tools
                                                  Tools business
                                                        business from
                                                                 from Celette.
                                                                      Celette.

       20.     Da Costa
               Da Costa never
                        never disclosed
                              disclosedor
                                        ortendered
                                           tendered to
                                                     to Celette
                                                        Celette the business opportunities
                                                                the business opportunities that

Da Costa
Da Costa pursued with
                 with Everlasting
                      Everlasting Tools.
                                  Tools.

       21.     Had Da
               Had Da Costa
                      Costa disclosed
                            disclosed this
                                      this to Celette, Celette
                                           to Celette, Celette would
                                                               would have
                                                                      have likely
                                                                            likely engaged
                                                                                   engaged in
                                                                                            in

some of the
some    the opportunities
             opportunities and
                           and itit would
                                    would not
                                          not have
                                               have consented
                                                     consented to
                                                                to Da
                                                                    Da Costa
                                                                        Costa pursuing
                                                                               pursuing others
                                                                                        others

because they
because      were inconsistent
        they were  inconsistent with his duties
                                with his duties and
                                                and responsibilities
                                                     responsibilities as
                                                                       as an agent and
                                                                          an agent and key
                                                                                        key

managerial employee of Celette.
managerial

       22.     All of
               All        Everlasting Tools
                   of the Everlasting Tools business
                                            business was
                                                     was aa business
                                                             business opportunity
                                                                       opportunity improperly
                                                                                    improperly

developed by
developed by Da
             Da Costa
                Costa and
                      and Everlasting
                          EverlastingTools
                                      Toolsthrough
                                            throughthe
                                                    theuse
                                                        use of
                                                            of Celette's
                                                               Celette's corporate        and
                                                                         corporate assets and

resources.

       23.     On information
               On information and belief, Da
                              and belief, Da Costa
                                             Costa also
                                                   also caused
                                                        caused expenses
                                                               expenses that he incurred
                                                                        that he  incurred in
                                                                                           in

                    Everlasting Tools
connection with the Everlasting Toolsventure
                                      venture to
                                               to be
                                                  be submitted    and paid
                                                     submitted to and paid by
                                                                           by Celette instead of
                                                                                              of

Everlasting Tools.
Everlasting Tools. On
                   On information
                       information and
                                   and belief,
                                       belief, these
                                                these charges were approximately
                                                                   approximately $100,000.00.
                                                                                 $100,000.00.




                                               4
       Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 5 of 13 PageID #:1



        24.     On information
                On information and belief, Da
                               and belief,    Costa also
                                           Da Costa      caused Celette
                                                    also caused Celette to
                                                                        to sell
                                                                            sell Celette
                                                                                  Celette

merchandise to
merchandise    Robaina at
            to Robaina at aa discount,
                             discount, and
                                       and then caused
                                                caused Celette
                                                       Celette to
                                                                to purchase
                                                                    purchase itit back,
                                                                                   back, with
                                                                                         with Da
                                                                                              Da

Costa or
Costa or Robaina
         Robaina pocketing
                 pocketing the
                            the difference.


        25.
        25.     On information
                On information and belief, Da
                               and belief, Da Costa
                                              Costa prepared false inventory
                                                    prepared false  inventory and
                                                                              and accounting
                                                                                   accounting

records related to the
records            the foregoing
                        foregoing conduct in
                                           in order to conceal
                                                       conceal it.
                                                               it.

        26.
        26.             terminated Da
                Celette terminated Da Costa
                                      Costa for
                                            for cause
                                                cause on
                                                      on August
                                                         August 6,
                                                                6, 2018.
                                                                   2018.

                                   COUNT I:I: BREACH
                                   COUNT      BREACH OF
                                                     OF FIDUCIARY
                                                        FIDUCIARY DUTY

        27.
        27.     Celette realleges
                Celette realleges and incorporates by
                                  and incorporates by reference the allegations
                                                                     allegations of
                                                                                 of Paragraphs
                                                                                    Paragraphs 1
                                                                                               1

        26 as
through 26 as if
               if fully
                  fully set
                        set forth
                            forth herein.


        28.     At all
                At all relevant
                       relevant times, Da Costa
                                times, Da Costa was
                                                was an
                                                    an employee
                                                       employee of Celette.


        29.     At all
                At all relevant
                       relevant times, Da Costa
                                times, Da Costa was
                                                was aa key
                                                       key manager
                                                           manager of Celette.


        30.     Celette entrusted Da
                Celette entrusted Da Costa
                                     Costa with
                                           with control
                                                control of
                                                        of Celette's
                                                           Celette's books,
                                                                      books, records
                                                                              records and
                                                                                       and bill
                                                                                            bill

paying, among
paying, among other responsibilities.
                    responsibilities.

        31.     As an
                As an employee
                      employee and key manager of Celette, Da
                               and key                     Da Costa
                                                              Costa was
                                                                    was its
                                                                        its agent,     owed
                                                                            agent, and owed


Celette aa fiduciary
Celette    fiduciary duty
                     duty to
                           to treat Celette with
                              treat Celette with the utmost
                                                     utmost candor,
                                                             candor, care,
                                                                      care, loyalty
                                                                             loyalty and
                                                                                     and good
                                                                                         good faith,
                                                                                              faith,

and to not act
and        act adversely
               adversely to
                         to Celette's
                            Celette's interests.


        32.     The duty of
                The      of loyalty
                             loyalty imposed
                                     imposed on
                                             on Da
                                                Da Costa
                                                   Costa an
                                                         an affirmative
                                                             affirmative obligation
                                                                         obligation to
                                                                                    to disclose
                                                                                        disclose

information and
information     business opportunities
            and business opportunities to Celette, and
                                       to Celette, and to
                                                       to refrain
                                                           refrain from
                                                                    from enriching
                                                                          enriching himself
                                                                                    himself at
                                                                                            at

Celette's expense.


       33.
       33.                      trust and
                Celette reposed trust  and confidence   in Da
                                            confidence in  Da Costa.
                                                              Costa.

       34.
       34.      Da Costa
                Da Costa breached
                         breached his
                                  his fiduciary
                                      fiduciaryduty
                                                dutyto
                                                     to Celette
                                                        Celette through
                                                                through any
                                                                        any and all of
                                                                            and all of the
                                                                                       the

following conduct:
following conduct:



                                                   5
      Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 6 of 13 PageID #:1



                     a) submitting false
                                   false expense
                                         expense reports to Celette;
                                                            Celette;

                        causing Celette
                     b) causing Celette to pay for
                                        to pay for his
                                                   his personal,
                                                       personal, non-business
                                                                 non-business related expenses;
                                                                              related expenses;

                     c) causing
                     c) causing Celette
                                Celette to
                                        to pay
                                           pay him
                                               him bonuses
                                                   bonuses to
                                                           to which
                                                              which he
                                                                    he was
                                                                       was not
                                                                           not entitled;
                                                                               entitled;

                                         failing to disclose Mergault Inc.
                     d) establishing and failing                      Inc. d/b/a  Everlasting Tools;
                                                                           d/b/a Everlasting  Tools;

                     e)   using Celette
                          using Celette employees,
                                        employees, facilities
                                                    facilitiesand
                                                               and resources
                                                                    resourcestoto operate
                                                                                  operate the
                                                                                          the

             Everlasting Tools
             Everlasting Toolsbusiness
                               businesswithout
                                       without compensating            disclosing it
                                               compensating Celette or disclosing it to
                                                                                     to Celette;

                     f)
                     f)   failing to
                          failing  to tender the business
                                      tender the business opportunities
                                                          opportunitiespursued
                                                                        pursuedby
                                                                                byEverlasting
                                                                                   Everlasting Tools
                                                                                               Tools

          Celette;
       to Celette;

                        Causing Celette
                     g) Causing Celette to  sell and
                                         to sell and purchase
                                                      purchase merchandise
                                                               merchandise from
                                                                            from Robaina
                                                                                  Robaina and
                                                                                          and

        Everlasting Tool
        Everlasting  Toolwhich
                          whichhad
                                hadthe
                                    the effect of enriching
                                        effect of enriching Da
                                                            Da Costa
                                                               Costa and
                                                                     and his
                                                                         his company
                                                                             company at
                                                                                     at the

       expense of Celette; and

                                      pleaded herein.
                     h) Other acts as pleaded

       35.      Da Costa's
                Da Costa's breaches
                           breaches of
                                    of his
                                       his fiduciary
                                           fiduciaryduty
                                                     duty damaged
                                                          damaged Celette
                                                                  Celette in
                                                                           in an
                                                                              an amount
                                                                                 amount to be
                                                                                        to be

        but which
proven, but which is
                  is believed
                     believed to exceed $673,000.00.

       36.      Da Costa
                Da Costa should
                         should be ordered to
                                be ordered to disgorge
                                               disgorge all
                                                         all compensation
                                                              compensation and
                                                                           and benefits
                                                                                benefits paid
                                                                                         paid

during the period
           period he
                  he was
                     was in
                          in breach
                             breach of
                                     of his
                                        his fiduciary
                                            fiduciary duty.

       37.      Da Costa
                Da Costa breached his fiduciary
                         breached his fiduciaryduty
                                                duty starting
                                                      starting no
                                                               no later
                                                                   later than 2013, and
                                                                         than 2013, and continued
                                                                                        continued

   breach his
to breach  his fiduciary
                fiduciary duty
                          duty until
                               until he was terminated for
                                                        for cause
                                                            cause in
                                                                   in August
                                                                      August of 2018.
                                                                                2018. During
                                                                                      During this

                paid Da
        Celette paid
period, Celette      Da Costa
                        Costa no less than $305,320.58
                              no less      $305,320.58 in
                                                       in regular
                                                          regular compensation (i.e., salary
                                                                                      salary that

does not
does not include
          include his
                  his improper
                       improper bonuses
                                bonuses described
                                        described above),
                                                  above), which
                                                          which he
                                                                he should
                                                                   should be ordered to
                                                                          be ordered

disgorge.




                                                   6
       Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 7 of 13 PageID #:1



        38.      Da Costa's
                 Da Costa's behavior was outrageous,
                                         outrageous, willful
                                                     willful and malicious,
                                                                 malicious, justifying
                                                                            justifying an
                                                                                       an award
                                                                                          award of

punitive damages.

        WHEREFORE, Plaintiff,
        WHEREFORE,            Celette,
                     Plaintiff,        Inc.,
                                Celette,     respectfully
                                         Inc.,            requests
                                               respectfully requeststhat
                                                                      thatthis
                                                                           thisCourt
                                                                                Courtenter
                                                                                      enter judgment
                                                                                             judgment

in its
in its favor
       favor and
             and against
                 against Defendant
                         Defendant Bastien
                                   Bastien Dias
                                           Dias Da
                                                Da Costa
                                                   Costaon
                                                         onthis
                                                            this Count
                                                                 Count I I and
                                                                            and enter
                                                                                enter an
                                                                                      an order

requiring Defendant
requiring Defendant to  pay Celette,
                     to pay Celette, Inc.
                                     Inc. damages
                                          damages for improper expenses
                                                  for improper expenses and bonuses in
                                                                        and bonuses in an
                                                                                       an

amount of
       of no
          no less
              less than
                   than $673,000.00,
                        $673,000.00, disgorgement
                                     disgorgement of regular
                                                     regular compensation
                                                             compensation in
                                                                          in the
                                                                             the amount of
                                                                                        of

no less
no less than $305,320.58,
             $305,320.58, an        to be
                          an amount to be proven
                                           proven for
                                                   for his
                                                        his other
                                                            other breaches
                                                                   breaches of
                                                                             ofhis
                                                                                his fiduciary
                                                                                     fiduciary duty

described herein,
described herein, an
                  an award
                     award of
                           of punitive
                              punitive damages,
                                       damages, plus
                                                plus such
                                                     such further relief as
                                                          further relief        Court deems
                                                                         as the Court

necessary and
          and appropriate under the
                                the circumstances.
                                    circumstances.

                                              COUNT II:
                                              COUNT     FRAUD
                                                    II: FRAUD

        39.      Celette realleges
                 Celette realleges and
                                   and incorporates
                                       incorporates by
                                                    by reference
                                                       reference the allegations
                                                                     allegations of paragraphs
                                                                                    paragraphs 1
                                                                                               1

        38 as
through 38 as if
               if fully
                  fully set
                         set forth
                              forth herein.
                                    herein.

        40.
        40.      Da Costa
                 Da Costa made
                          made false
                               false statements of material
                                     statements of material fact,
                                                            fact, including
                                                                   including without limitation
                                                                                     limitation the
                                                                                                the

following:
following:

                             the items
                     a) that the  items charged
                                         charged as
                                                 as expenses
                                                    expenses and
                                                             and submitted
                                                                 submitted to
                                                                           to Celette
                                                                              Celette for
                                                                                      for where

            legitimate business-related
        for legitimate                  expenses;
                       business-related expenses;

                             he was
                     b) that he was entitled
                                    entitled to bonuses;
                                             to bonuses;

                        that Celette's
                     c) that Celette's books
                                       books and
                                             and records were accurate.
                                                              accurate.

        45.      Da Costa
                 Da Costa omitted material facts
                          omitted material facts by
                                                 by failing
                                                    failing to disclose:
                                                               disclose:

                        that he
                     a) that he formed
                                 formed Mergault,
                                        Mergault, Inc.,
                                                   Inc., d/b/a
                                                         d/b/a"Everlasting
                                                               "Everlasting Tools";
                                                                            Tools";

                             Everlasting Tools
                     b) that Everlasting Tools was
                                               was engaged
                                                   engaged in
                                                           in business
                                                              business opportunities
                                                                       opportunities that
                                                                                     that were

        competitive with
                    with Celette;
                         Celette;


                                                    77
      Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 8 of 13 PageID #:1



                           Everlasting Tools
                   c) that Everlasting Tools was
                                             was aa venture with principals
                                                    venture with principals and/or affiliates
                                                                                   affiliates of
                                                                                              of

                            Robaina;
       Celette distributor, Robaina;

                           Everlasting Tools
                   d) that Everlasting Tools was
                                             was engaged in business
                                                 engaged in business opportunities
                                                                     opportunities which
                                                                                   which Da
                                                                                         Da

       Costa had
       Costa         disclosed to
             had not disclosed    Celette and
                               to Celette and which
                                              which Celette
                                                    Celette was
                                                            was not given the
                                                                not given the opportunity
                                                                              opportunity to

       pursue;

                           Da Costa
                   e) that Da Costa was
                                    was using
                                        using Celette
                                              Celette employees,
                                                      employees, warehouse
                                                                 warehouse space,
                                                                           space, and
                                                                                  and other

                 to conduct
       resources to conduct the
                             theEverlasting
                                 Everlasting Tools
                                             Tools business;
                                                   business;

                   f)   that Da
                        that Da Costa
                                Costa had
                                      had caused Celette to pay him
                                          caused Celette        him bonuses;
                                                                    bonuses;

                           Da Costa
                   g) that Da Costa had
                                    had caused
                                        caused Celette
                                               Celette to
                                                       to reimburse
                                                           reimburse personal,
                                                                      personal, non-business
                                                                                 non-business

       related expenses.

       46.     Da Costa
               Da Costa knew
                        knewthat
                             that the aforementioned statements
                                  the aforementioned  statements were
                                                                 were false
                                                                      false and
                                                                            and that
                                                                                that the

aforementioned omissions
aforementioned omissions would
                         would have
                               have the effect
                                        effect of
                                               of misleading
                                                  misleading Celette.
                                                             Celette.

       47.     Da Costa
               Da Costa made
                        madethe
                             the aforementioned
                                 aforementioned statements and omissions
                                                statements and omissions with
                                                                         with the intention

     Celette act
that Celette act in
                 in reliance
                    reliance upon
                             upon them.
                                  them.

       48.     Celette in
               Celette in fact
                          fact relied
                               relied on
                                      on the
                                         the aforementioned statements and
                                             aforementioned statements and omissions
                                                                           omissions in
                                                                                     in that it
                                                                                             it

unwittingly reimbursed
unwittingly  reimbursedthe
                        the fraudulent
                            fraudulent expenses,
                                       expenses, paid
                                                 paid the undeserved bonuses,
                                                      the undeserved bonuses, and
                                                                              and allowed
                                                                                   allowed

    Everlasting Tools
the Everlasting Toolsventure
                      ventureto
                              to operate.
                                 operate.

       49.     Plaintiff was
               Plaintiff was damaged
                             damaged by
                                     by Da
                                        Da Costa's
                                           Costa'sfraudulent
                                                   fraudulent representations and omissions
                                                              representations and omissions in
                                                                                             in

the amount
the  amount of
             of the
                  theimproper
                       improperexpense
                                 expensereimbursements,
                                          reimbursements, improper
                                                           improper bonuses,
                                                                    bonuses, and
                                                                             and lost
                                                                                  lost

              to the
opportunities to  theEverlasting
                      Everlasting Tools
                                  Tools venture.
                                        venture.

       50.     Plaintiff's damages
               Plaintiff's damages incurred
                                    incurred as
                                             as aa result
                                                   result of
                                                          of Da
                                                             Da Costa's
                                                                Costa's misrepresentations
                                                                        misrepresentations and
                                                                                           and

omissions are
omissions        less than $673,000.00.
          are no less      $673,000.00.


                                                   8
                                                   8
       Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 9 of 13 PageID #:1



        51.      Da Costa's
                 Da Costa's behavior was outrageous,
                                         outrageous, willful
                                                     willful and malicious,
                                                                 malicious, justifying
                                                                            justifying an
                                                                                       an award of
                                                                                                of

punitive damages.
punitive

        WHEREFORE, Plaintiff,
        WHEREFORE,            Celette,
                     Plaintiff,        Inc.,
                                Celette,     respectfully
                                         Inc.,            requests
                                               respectfully requeststhat
                                                                      thatthis
                                                                           thisCourt
                                                                                Courtenter
                                                                                      enter judgment
                                                                                             judgment

in its
in its favor
       favor and
             and against
                 against Defendant
                         Defendant Bastien
                                   Bastien Dias
                                           Dias Da
                                                Da Costa
                                                   Costaon
                                                         on this
                                                             this Count
                                                                  Count IIIIand
                                                                             andenter
                                                                                 enter an
                                                                                       an order

requiring Defendant
requiring Defendantto
                    to pay
                       pay Celette
                           Celette Inc.
                                    Inc.damages
                                         damagesininan
                                                     anamount
                                                        amountto
                                                               to be proven, but
                                                                  be proven,     in no
                                                                             but in no event

less than
less      $673,000.00, as
     than $673,000.00, as well
                          well as
                               as an
                                  an award    punitive damage,
                                     award of punitive damage, plus
                                                               plus such
                                                                    such further relief as
                                                                         further relief as the

Court deems
Court deems necessary
            necessary and
                      and appropriate under the circumstances.
                                                circumstances.

                                          Ill: UNJUST
                                    COUNT III: UNJUST ENRICHMENT
                                                      ENRICHMENT

        53.      Plaintiff realleges
                 Plaintiff  realleges and
                                       and incorporates
                                            incorporates by
                                                         by reference
                                                            reference the allegations of paragraphs 1-
                                                                      the allegations               1-

52 as if
52    if fully
         fullyset
               set forth
                    forth herein.

        54.     Through the conduct described above,
                Through                       above, Da
                                                     Da Costa
                                                        Costa has
                                                              has unjustly
                                                                  unjustly retained
                                                                           retained benefits to

    detriment of
the detriment  of Plaintiff.
                  Plaintiff.

        55.     The benefits
                The benefits Defendant
                             Defendant has
                                       has unjustly
                                           unjustly retained include the personal
                                                    retained include     personal expenses
                                                                                  expenses for
                                                                                           for

which he
which    was wrongly
      he was wrongly reimbursed;
                     reimbursed;the
                                 the bonuses
                                     bonuses which
                                             which he
                                                   he improperly
                                                      improperlycaused
                                                                 causedto
                                                                        to be paid to
                                                                           be paid

himself; the
himself;  the value
              value of
                    of the                   he used
                       the Celette resources he used for
                                                     for the
                                                         the Everlasting
                                                             Everlasting Tools
                                                                         Tools venture;
                                                                               venture; the
                                                                                        the profits

he earned
he earned on
          on the
              the Everlasting
                   Everlasting Tool
                               Tool venture
                                    venture which
                                            which he
                                                  he never
                                                     never presented
                                                           presented to Celette
                                                                        Celette and
                                                                                and whose
                                                                                    whose

existence he
existence    concealed from
          he concealed from Celette;
                            Celette; and
                                     and other benefits described
                                         other benefits described herein.

        56.                  retention of
                 Defendant's retention of the
                                          the benefits
                                               benefits violates
                                                         violates fundamental
                                                                   fundamental principles
                                                                                principles of
                                                                                           of justice,
                                                                                              justice,

equity and good conscience.

        WHEREFORE, Plaintiff,
        WHEREFORE,            Celette,
                     Plaintiff,        Inc.,
                                Celette,     respectfully
                                         Inc.,            requests
                                               respectfully requeststhat
                                                                     thatthis
                                                                          thisCourt
                                                                               Courtenter
                                                                                     enter judgment
                                                                                            judgment

in its
in its favor
       favor and against
                 against Defendant
                         Defendant Bastien
                                   Bastien Dias
                                           Dias Da
                                                Da Costa
                                                   Costa on
                                                         on this Count III
                                                            this Count Ill and
                                                                            and enter an Order
                                                                                enter an Order

requiring Defendant
requiring Defendant to
                     to disgorge
                        disgorge and
                                 and provide
                                     provide restitution
                                             restitution to     Plaintiff based
                                                         to the Plaintiff based on
                                                                                on his
                                                                                   his unjust
                                                                                       unjust



                                                   9
      Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 10 of 13 PageID #:1



enrichment, including
enrichment,  includingpayment
                       paymenttoto Celette,
                                    Celette,Inc.
                                             Inc.ofofthe
                                                      the improper
                                                          improper bonuses
                                                                   bonuses of
                                                                           of no less than
                                                                              no less than

$265,376.79, repayment
$265,376.79, repayment of
                       of the
                          the improper expenses
                                       expenses in
                                                in an
                                                   an amount of
                                                             of no
                                                                no less  than $407,451.21,
                                                                    less than  $407,451.21,

             of all
disgorgement of all profits
                    profits earned on
                                   on the
                                      the Everlasting
                                          Everlasting Tools
                                                      Tools business
                                                            business in
                                                                      inan
                                                                         an amount
                                                                            amount to
                                                                                   to be proven,

compensation for
compensation         Celette resources
             for the Celette  resources used
                                        used to
                                              to support
                                                  supportthe
                                                          theEverlasting
                                                              Everlasting Tools
                                                                          Tools business,
                                                                                business, plus
                                                                                          plus

such further relief
such         relief as
                    as the
                       the Court
                           Court deems
                                 deems necessary
                                       necessary and
                                                 and appropriate
                                                     appropriate under the circumstances.
                                                                           circumstances.

      COUNT IV:
      COUNT  IV: TORTIOUS
                  TORTIOUSINTERFERENCE
                           INTERFERENCE WITH PROSPECTIVE
                                             PROSPECTIVE ECONOMIC
                                                         ECONOMIC ADVANTAGE

       57.     Plaintiff realleges
               Plaintiff  realleges and
                                     and incorporates
                                         incorporates by
                                                      by reference      allegations contained
                                                         reference the allegations  contained in
                                                                                               in

paragraphs 11 through 56
                      56 as though fully
                                   fully set
                                         set forth
                                             forth herein.
                                                   herein.

       58.     The business of Mergault,
               The             Mergault, Inc.
                                          Inc. d/b/a
                                               d/b/a "Everlasting
                                                      "Everlasting Tools"
                                                                   Tools" involved,
                                                                          involved, in
                                                                                    in whole or in
                                                                                                 in

part,
part, sales
      sales of products
               products that Celette
                             Celette sold.
                                     sold.

       59.     In addition,
               In addition, the business
                                business of
                                         of Mergault,
                                            Mergault, Inc.
                                                       Inc. d/b/a
                                                            d/b/aEverlasting
                                                                  Everlasting Tools
                                                                              Tools involved
                                                                                    involved the

sales of products
sales    products which,
                  which, had
                         had the opportunity been
                             the opportunity been presented
                                                  presented to
                                                             to Celette,
                                                                Celette, Celette
                                                                         Celette would
                                                                                 would have
                                                                                       have

sold in
sold in whole
        whole or in
                 in part.

       60.     Da Costa
               Da Costa knew
                        knew Celette
                             Celette reasonably
                                     reasonably expected
                                                expected that any business
                                                         that any business opportunities of
                                                                                         of

which Da
which Da Costa
         Costa became
                became aware
                        aware would
                              would be
                                    be presented
                                       presented to Celette and
                                                 to Celette and that they
                                                                     they would
                                                                          would reasonably
                                                                                reasonably

expect to
expect to pursue them.
                 them.

       61.     Da Costa
               Da Costa purposely
                        purposely interfered
                                  interfered with Celette's reasonable
                                             with Celette's reasonable expectation
                                                                       expectation by
                                                                                   by not
                                                                                      not

informing Celette
informing Celette of
                  ofthe
                     the opportunities. Instead, he
                         opportunities. Instead, he pursued
                                                    pursued them
                                                            them for
                                                                  for his
                                                                      his own
                                                                          own benefit
                                                                              benefit through
                                                                                      through

    Everlasting Tools
the Everlasting Toolsventure,
                      venture,which
                              whichhe
                                    he concealed. As aa result
                                       concealed. As     result of
                                                                 ofDa
                                                                    Da Costa's
                                                                        Costa's purposeful
                                                                                 purposeful

              Celette was
interference, Celette was deprived
                          deprived of
                                   of the opportunity to make
                                      the opportunity    make sales
                                                              sales of
                                                                    of products
                                                                       products and
                                                                                and to pursue
                                                                                       pursue

business opportunities.
business




                                                10
                                                10
      Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 11 of 13 PageID #:1



        62.     Da Costa's
                Da Costa's conduct
                           conduct damaged
                                   damaged Celette
                                           Celette in
                                                    in that  it was
                                                        that it was deprived
                                                                    deprived of
                                                                             of the profits earned
                                                                                the profits

by Everlasting
by EverlastingTools.
               Tools. InInaddition,  he used
                           addition,he   used Celette's
                                              Celette's resources
                                                        resources without paying
                                                                          paying for
                                                                                 for them.
                                                                                     them.

        63.     Da Costa's
                Da Costa's conduct was outrageous,
                                       outrageous, willful
                                                   willful and
                                                           and malicious,
                                                               malicious, justifying
                                                                          justifying an       of
                                                                                     an award of

punitive damages.
punitive

       WHEREFORE, Plaintiff,
       WHEREFORE,            Celette,
                    Plaintiff,        Inc.,
                               Celette,     respectfully
                                        Inc.,            requests
                                              respectfully requeststhat
                                                                    thatthis
                                                                         thisCourt
                                                                              Courtenter
                                                                                    enter judgment
                                                                                          judgment

in its
in its favor
       favor and against
                 against Defendant
                         Defendant Bastien
                                   Bastien Dias
                                           Dias Da
                                                Da Costa
                                                   Costa on
                                                         on this Count IV
                                                            this Count IV and
                                                                           and enter an Order
                                                                               enter an Order

requiring Defendant
requiring           to pay
          Defendantto  pay Celette,
                           Celette, Inc.
                                     Inc. damages
                                          damagesininan
                                                      an amount
                                                         amount to be proven,
                                                                to be proven, as
                                                                              as well
                                                                                 well as
                                                                                      as an
                                                                                         an

award of
award of punitive
         punitive damages,
                  damages, plus
                           plus such further relief
                                such further relief as
                                                    as the
                                                        the Court
                                                             Court deems
                                                                    deems necessary
                                                                           necessary and
                                                                                      and

            under the circumstances.
appropriate under     circumstances.

                                      COUNT V: ACCOUNTING
                                            V: ACCOUNTING

       64.      Plaintiff realleges
                Plaintiff  reallegesand
                                     and incorporates
                                         incorporates by
                                                      by reference      allegations contained
                                                         reference the allegations  contained in
                                                                                               in

paragraphs 11 through 63
                      63 as
                         as if
                             if fully
                                fully set
                                      set forth
                                          forth herein.

       65.     With respect
               With respect to certain
                                certain of
                                        of Defendant's
                                            Defendant's breaches
                                                         breaches of
                                                                  of his
                                                                      his fiduciary
                                                                           fiduciary duties,
                                                                                     duties, the

Plaintiff does
Plaintiff does not
               not have
                   have full
                        fullaccess
                             accessto
                                    to all
                                       allpertinent
                                           pertinent records
                                                      records and
                                                              and documents.

       66.      In particular,
                In particular, the  business of
                               the business  of Mergault,   Inc. d/b/a
                                                 Mergault, Inc.   d/b/aEverlasting
                                                                        Everlasting Tools
                                                                                     Tools was
                                                                                           was

concealed from
concealed from the Plaintiff
                   Plaintiff and
                             and its
                                  its operations
                                      operations were
                                                 were accounted
                                                      accounted for
                                                                for in
                                                                    in aa separate set
                                                                                   set of
                                                                                       of books
                                                                                          books

            which, on information
and records which,    information and
                                  and belief,
                                      belief, are
                                              are in
                                                   in the
                                                      the possession
                                                          possession of
                                                                      of Da
                                                                         Da Costa.

       67.     The Court
               The Court should
                         should order Da
                                      Da Costa
                                         Costa to provide an accounting
                                               to provide    accounting so
                                                                        so that
                                                                           that the
                                                                                 thePlaintiff
                                                                                     Plaintiff

has full
has full information
         information regarding
                     regarding his breaches of fiduciary
                               his breaches    fiduciary duty with respect to
                                                         duty with         to the
                                                                               theEverlasting
                                                                                   Everlasting

Tools venture,
Tools venture, including
               includingwhat
                         what products
                               productswere
                                       were sold,
                                             sold,the
                                                   the price
                                                       price obtained,
                                                             obtained, the profits, and
                                                                       the profits, and other

details regarding that venture
                       venture and
                                and his
                                     his breaches
                                         breaches of
                                                  of his
                                                     his fiduciary
                                                         fiduciary duty
                                                                   duty related
                                                                        related to it.




                                                  11
                                                  11
     Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 12 of 13 PageID #:1



          WHEREFORE,      Plaintiff,
          WHEREFORE, thethe          Celette,
                            Plaintiff,        Inc.,
                                       Celette,     requests
                                                Inc.,        that
                                                      requests thatthis
                                                                    thisCourt
                                                                         Courtenter
                                                                               enter judgment  in its
                                                                                      judgment in

favor and
favor and against
          against Defendant
                  Defendant Bastien
                            Bastien Dias
                                    Dias Da
                                         Da Costa
                                            Costaon   this Count
                                                  on this  Count V,
                                                                 V, and
                                                                    and enter an Order
                                                                        enter an Order

requiring Defendant to provide
requiring               provide aa full
                                    full accounting
                                          accounting of
                                                      of the
                                                          theEverlasting
                                                              Everlasting Tools
                                                                          Tools venture
                                                                                venture including
                                                                                         including all
                                                                                                   all

         sold, the
products sold,             purchase the
               the cost to purchase the goods
                                        goods and
                                              and the
                                                   the source,
                                                        source, all
                                                                 all expenses,
                                                                     expenses, all
                                                                               all payments
                                                                                   payments made

   Da Costa,
to Da Costa, any
             any business
                 business associates
                          associates or any employees
                                     or any employees or sales persons,
                                                      or sales persons, and
                                                                        and any
                                                                            any other
                                                                                other

               may be necessary
information as may    necessary to
                                to ascertain
                                   ascertain the
                                              thefull
                                                  full scope
                                                        scope of
                                                               ofDa
                                                                 Da Costa's
                                                                    Costa's breach
                                                                            breach of
                                                                                    of his
                                                                                        his fiduciary
                                                                                            fiduciary

duties.

DATED:April9,
       April 9, 2019                         2019

                                                                Inc.
                                                       Celette, Inc.


                                               By:     /s/ Jeffrey
                                                       /s/  Jeffrey M.M. Glass
                                                                         Glass
                                                       One of itsits Attorneys
                                                       BarlD#06206976
                                                       Bar   ID#06206976
                                                       SMITHAMUNDSEN LLC
                                                       SMITHAMUNDSEN           LLC
                                                       308 W.W. State
                                                                  State Street, Suite 320
                                                       Rockford, IL
                                                       Rockford,     IL 61101
                                                                        61101
                                                       PH: 815-904-8804
                                                       PH:   815-904-8804
                                                       FAX: 815-904-8805
                                                       FAX:    815-904-8805
                                                       jglass@salawus.com

                                                       William S.
                                                       William  S. Hackney
                                                       Bar ID#06256042
                                                       Bar
                                                       SMITHAMUNDSEN
                                                       SMITHAMUNDSEN LLC   LLC
                                                       150 N.
                                                       150  N. Michigan
                                                               Michigan Avenue,
                                                                         Avenue, Suite
                                                                                 Suite 3300
                                                                 IL 60601
                                                       Chicago, IL  60601
                                                       PH:  312-894-3370
                                                       PH: 312-894-3370
                                                       FAX: 312-997-1773
                                                       FAX:   312-997-1773
                                                       whackney@salawus.com




                                                  12
                                                  12
      Case: 1:19-cv-02410 Document #: 1 Filed: 04/09/19 Page 13 of 13 PageID #:1



                                  VERIFICATION
                                  VERIFICATION OF PIERRE
                                                  PIERRE NICOLAU



                 to 28
        Pursuant to 28 U.S.C.
                       U.S.C. §§ 1746,
                                 1746, I,I,Pierre
                                            Pierre Nicolau,
                                                    Nicolau,verify
                                                             verifyunder
                                                                       underpenalty
                                                                             penalty of
                                                                                      of perjury
                                                                                         perjury under
                                                                                                 under the
                                                                                                       the
laws of
laws of the United States of America,
        the United           America,that that the
                                                the foregoing
                                                    foregoing isis true
                                                                    true and
                                                                         and correct.




By:                                                                Executed on: 3rd
                                                                   Executed     3° of
                                                                                    of April
                                                                                       April 2019
               Nicolau
        Pierre Nicolau                                                              (date)
